The defendant’s petition for certification for appeal from the Appellate Court, 47 Conn. App. 706 (AC 16519), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that, under article first, § 7, of the Connecticut constitution, in order for a defendant to secure a hearing regarding the veracity of an affidavit supporting a warrant, the defendant must make a showing of either intentional dishonesty or reckless disregard for the truth by an affiant, and that a showing that the informant gave materially false information is insufficient?”
*935The Supreme Court docket number is SC 15928.
Theresa M. Dalton, assistant public defender, in support of the petition.
Ronald G. Weller, assistant state’s attorney, in opposition.
Decided May 7, 1998